  Case 14-24586         Doc 74     Filed 12/11/18 Entered 12/11/18 10:08:38              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-24586
         Lacrystiana Wells

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/01/2014.

         2) The plan was confirmed on 10/23/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
05/19/2016.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 11/08/2018.

         6) Number of months from filing to last payment: 50.

         7) Number of months case was pending: 53.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-24586        Doc 74       Filed 12/11/18 Entered 12/11/18 10:08:38                     Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor               $18,100.00
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                   $18,100.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,882.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $783.00
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,665.00

Attorney fees paid and disclosed by debtor:                  $118.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal       Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
Acceptance Now                   Unsecured      5,556.00            NA              NA            0.00        0.00
AMERICAN INFOSOURCE              Unsecured      1,329.00            NA              NA            0.00        0.00
AMERICASH LOANS LLC              Unsecured         980.00        979.19          979.19          30.42        0.00
AT&T SERVICES INC                Unsecured            NA         673.23          673.23          20.91        0.00
CAVALRY INVESTMENTS              Unsecured      1,503.00       1,502.85        1,502.85          46.67        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      1,265.00       9,203.34        9,203.34        346.32         0.00
COMMONWEALTH EDISON              Unsecured         255.00        328.64          328.64           0.00        0.00
DEBT RECOVERY SOLUTION           Unsecured         354.00           NA              NA            0.00        0.00
DEVON FINANCIAL SERVICE          Unsecured         718.00        717.62          717.62          22.29        0.00
Easy Accept                      Unsecured         283.00           NA              NA            0.00        0.00
EXETER FINANCE CORP              Unsecured      4,517.00         710.00          710.00          22.05        0.00
EXETER FINANCE CORP              Secured        8,100.00     12,225.24        12,225.24      9,808.53    1,864.96
ILLINOIS BELL TELEPHONE CO       Unsecured            NA       1,060.25        1,060.25          32.92        0.00
Jason Allen Law                  Unsecured           0.00           NA              NA            0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         700.00        695.42          695.42          21.60        0.00
JVDB & ASSOC INC                 Unsecured           0.00           NA              NA            0.00        0.00
KAHUNA PAYMENT SOLUTIONS         Unsecured         774.00           NA              NA            0.00        0.00
KAHUNA PAYMENT SOLUTIONS         Secured           200.00           NA           200.00        200.00         0.04
MOMA FUNDING LLC                 Unsecured         600.00        600.00          600.00          18.64        0.00
MOMA FUNDING LLC                 Unsecured         820.00        820.00          820.00          25.47        0.00
MONTEREY FINANCIAL SVC           Unsecured         465.00           NA              NA            0.00        0.00
NORTHERN IL UNIV                 Unsecured         291.00           NA              NA            0.00        0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured         227.00        761.51          761.51          23.65        0.00
PROGRESSIVE FINANCE HOLDINGS     Unsecured      1,095.00            NA         1,095.46          34.03        0.00
PROGRESSIVE FINANCE HOLDINGS     Secured              NA       1,095.46        1,095.46           0.00        0.00
Rev Rec Corp                     Unsecured         639.00           NA              NA            0.00        0.00
ROCKFORD MERCANTILE AGENCY       Unsecured         142.00           NA              NA            0.00        0.00
SIR FINANCE                      Unsecured      2,250.00       2,249.78        2,249.78          69.88        0.00
SOUTHWEST CREDIT                 Unsecured         430.00           NA              NA            0.00        0.00
ST IL TOLLWAY AUTHORITY          Unsecured     20,000.00     22,498.40        22,498.40        846.62         0.00
US DEPT OF EDUCATION             Unsecured     25,000.00            NA              NA            0.00        0.00



UST Form 101-13-FR-S (09/01/2009)
  Case 14-24586         Doc 74      Filed 12/11/18 Entered 12/11/18 10:08:38                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $12,225.24          $9,808.53         $1,864.96
       All Other Secured                                  $1,295.46            $200.00             $0.04
 TOTAL SECURED:                                          $13,520.70         $10,008.53         $1,865.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $43,895.69          $1,561.47              $0.00


Disbursements:

         Expenses of Administration                             $4,665.00
         Disbursements to Creditors                            $13,435.00

TOTAL DISBURSEMENTS :                                                                      $18,100.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/11/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
